 Case 2:19-cv-13094-MOB-EAS ECF No. 1 filed 10/22/19         PageID.1    Page 1 of 4



                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN


MARK W. DOBRONSKI,
an individual
                                                    Case No. 19-cv-13094
      Plaintiff,

v.                                                  Lower Court:
                                                    22nd Judicial Circuit Court
                                                    Washtenaw County Trial Court
SUNPATH LTD., a Delaware Corporation                Case No. 19-1026-NZ
ANDREW M. GARCIA, an individual and                 Honorable Carol Kuhnke
JOSEPH A. ABRAHAM, an individual

      Defendants


                            NOTICE OF REMOVAL
      Defendants SunPath LTD., Andrew M. Garcia, and Joseph A. Abraham

hereby give notice of the removal of this action from the 22nd Judicial Circuit Court

(Washtenaw County Trial Court), State of Michigan, to the United States District

Court for the Eastern District of Michigan and, in support thereof, state as follows:

                            STATE COURT ACTION

      1.     On September 24, 2019, a lawsuit was commenced in the 22nd Judicial

Circuit Court, State of Michigan, by Mark W. Dobronski (“Plaintiff”), and

assigned case number Case No. 19-1026-NZ (the “State Court Action”). A

summons and the complaint were served on the registered agent for defendant
 Case 2:19-cv-13094-MOB-EAS ECF No. 1 filed 10/22/19        PageID.2   Page 2 of 4



SunPath LTD by process server on October 1, 2019. A copy of the summons and

complaint are attached as Exhibit A.

                         BASIS FOR JURISDICTION

      2.    This action is removable to this Court under 28 U.S.C. § 1441(a),

which provides that a defendant may remove a civil action brought in state court

over which the district courts have original jurisdiction may be removed to the

district and division embracing the place where such action is pending. Venue is

proper in the United States District Court for the Eastern District of Michigan, as

this is the district embracing the place where the State Court Act is pending, i.e.,

the circuit court sitting in the city of Ann Arbor, Washtenaw County, Michigan.

See 28 U.S.C. § 102(a)(1).

      3.    Plaintiff’s complaint alleges violations of the Telephone Consumer

Protection Act, 47 U.S.C. § 227 et seq (“TCPA”). Because these claims arise under

the laws of the United States, this Court has original jurisdiction under 28 U.S.C.

§ 1331 and removal is appropriate under 28 U.S.C. § 1441(a).

      4.    Plaintiff’s complaint also alleges claims arising under the Michigan

Telephone Companies as Common Carriers Act, MCL 484.101 et seq. To the

extent these claims are so related to the claims under the TCPA as to form the

same case and controversy, this Court has supplemental jurisdiction under 28

U.S.C. § 1367(a) and removal is appropriate under 28 U.S.C. § 1441(a). In the



                                        -2-
 Case 2:19-cv-13094-MOB-EAS ECF No. 1 filed 10/22/19         PageID.3   Page 3 of 4



alternative, to the extent Plaintiff’s claims arising under Michigan law are separate

and distinct from the claims under the TCPA, removal of the claims is appropriate

under 28 U.S.C. § 1441(c).

                      SATISFACTION OF
            PROCEDURAL REQUIREMENTS FOR REMOVAL

      5.     Pursuant to 28 U.S.C. § 1446(b), this Notice is timely, having been

filed with this Court within 30 days from the time a copy of the initial pleading

was served or otherwise received by the Defendants.

      6.     A true and correct copy of this Notice has been sent to the Clerk of the

22nd Circuit Court, State of Michigan for filing as required by law. See Exhibit B.

      7.     Written notice of this Notice will be given to the adverse party as

required by law.

      8.     Other than the complaint, Plaintiff has not served any other process,

pleadings, and orders on the Defendants.

      Based on the foregoing, Defendants gives notice of removal of the State

Court Action to the United States District Court for the Eastern District of

Michigan, and requests all future proceedings be held in this Court.




                                         -3-
 Case 2:19-cv-13094-MOB-EAS ECF No. 1 filed 10/22/19         PageID.4   Page 4 of 4



                                     Respectfully submitted

                                     /s/ Emily C. Palacios
                                     Miller, Canfield, Paddock and Stone, P.L.C.
                                     Attorneys for Defendants
                                     101 North Main Street, 7th Floor
                                     Ann Arbor, Michigan 48104
                                     T: (734) 668-7784; F: (734) 747-7147
                                     palacios@millercanfield.com
                                     P64941

Dated: October 22, 2019

                        CERTIFICATE OF SERVICE

I hereby certify that on October 22, 2019, I electronically filed the foregoing
Notice of Removal with the Clerk of the Court using the court’s electronic filing
system, which will send notification of such filing to all parties of record, and
caused a copy to be served by first-class U.S. Mail to Mark W. Dobronski at P.O.
Box 85547, Westland, Michigan 48185-0547.


                                     /s/ Emily C. Palacios




                                       -4-
